United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2966
                      ___________________________

                                  Carl Davis, Jr.

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Wendy Kelley, Director, Arkansas Department of Correction; Rory Griffin,
   Assistant Director Health Care Department; Amanda King, Ms., Infirmary
  Manager, ADC; Wannetta Clowers, Staff Member; Randy Watson, Warden
 Overseer; Scott Taylor, Captain, Shift Commander Overseer; Sharon Williams,
   Captain Shift Commander Overseer; Amanda Gray, Staff Member Nurse

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                           Submitted: May 30, 2018
                             Filed: June 7, 2018
                               [Unpublished]
                               ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmate Carl Davis, Jr. appeals the district court’s1 adverse summary
judgment decision in his pro se 42 U.S.C. § 1983 action. Having carefully reviewed
the record and the parties’ arguments on appeal, we conclude that the district court’s
decision was proper. See Dulany v. Carnahan, 132 F.3d 1234, 1237, 1240-41 (8th
Cir. 1997) (de novo standard of review; to prove deliberate indifference to serious
medical need, inmate must show that treatment was so inappropriate as to evidence
intentional maltreatment or refusal to provide essential care); see also Jackson v.
Riebold, 815 F.3d 1114, 1119-20 (8th Cir. 2016) (to prevail on claim that delay in
medical care constituted cruel and unusual punishment, inmate must place verifying
medical evidence in record to establish detrimental effect of delay in medical
treatment); Luckert v. Dodge Cty., 684 F.3d 808, 817 (8th Cir. 2012) (officials can
be held liable only for their own unconstitutional conduct, or when their corrective
inaction amounts to deliberate indifference to or tacit authorization of
unconstitutional practices); Lewis v. Jacks, 486 F.3d 1026, 1028-29 (8th Cir. 2007)
(to prove retaliation claim, inmate must show that retaliation was actual motivating
factor for prison official’s adverse action).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B. We also deny
Davis’s motion for appointment of counsel.
                      ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-